Exhibit 10.2

 

MTR Gaming Group, Inc.
2010 Long-Term Incentive Plan

 

 

Form of Restricted Stock Unit Award Agreement

 

--------------------------------------------------------------------------------


 

MTR Gaming Group, Inc.
2010 Long-Term Incentive Plan
Restricted Stock Unit Award Agreement

 

THIS AGREEMENT, effective as of the Date of Grant set forth below, represents a
grant of Restricted Stock Units (“RSUs”) by MTR Gaming Group, Inc., a Delaware
corporation, (the “Company”), to the Participant named below, pursuant to the
provisions of the MTR Gaming Group, Inc. 2010 Long-Term Incentive Plan (the
“Plan”).

 

You have been selected to receive a grant of RSUs pursuant to the Plan, as
specified below.

 

The Plan provides a description of the terms and conditions governing the RSUs.
If there is any inconsistency between the terms of this Agreement and the terms
of the Plan, the Plan’s terms shall completely supersede and replace the
conflicting terms of this Agreement. All capitalized terms used herein shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein.

 

The parties hereto agree as follows:

 

Participant:

 

Date of Grant:

 

Number of RSUs Granted:

 

Vesting Date:

 

1. Service with the Company. Except as may otherwise be provided in Sections 6,
7, and 8, the RSUs granted hereunder are granted on the condition that the
Participant continues to provide Service to the Company or its Subsidiaries from
the Date of Grant through (and including) the Vesting Date, as set forth above
(referred to herein as the “Vesting Period”).

 

This grant of RSUs shall not confer any right to the Participant (or any other
Participant) to be granted in the future RSUs or other Awards under the Plan.

 

2. Vesting. Except as hereinafter provided, the RSUs shall vest          
percent (   %) on the        anniversary of the Date of Grant, provided the
Participant has continued his Service with the Company or its Subsidiaries
through such Vesting Date.

 

3. Timing of Payout. Payout of all vested RSUs shall occur as soon as
administratively feasible following the Vesting Date, but in no event later than
sixty (60) days after such Vesting Date.  Payment with respect to vested RSUs is
subject to tax withholding as provided in Section 13 below.

 

4. Form of Payout. Vested RSUs will be paid out solely in the form of shares of
Common Stock of the Company.

 

5. No Dividend and Voting Rights. During the Vesting Period and pending the
vesting and payout of any RSUs under Sections 2 and 3 above, Participant shall
not be entitled to dividend or dividend equivalent rights and further, the
Participant shall not have voting rights with respect to the RSUs.

 

1

--------------------------------------------------------------------------------


 

6. Termination of Service by Death or Disability. In the event the Service of
the Participant is terminated by reason of death or Disability (as defined
below), all RSUs held by the Participant at the date of termination and still
subject to the Vesting Period shall immediately become fully vested as of the
date of termination and shall be paid as soon as administratively feasible in
accordance with Section 3 herein.  For purposes hereof, “Disability” shall mean
that the Participant  is considered “disabled” within the meaning of
Section 409A(a)(2)(C) of the Code and the regulations thereunder.

 

7. Termination of Service for Other Reasons. If the Service of the Participant
with the Company or its Subsidiaries shall terminate for any reason other than
the reasons set forth in Section 6, all RSUs held by the Participant at the date
of termination and still subject to the Vesting Period shall be forfeited. All
vested RSUs held by the Participant at the date of termination shall be paid as
soon as administratively feasible in accordance with Section 3 herein to the
extent not previously paid.

 

8. Change in Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change in Control of the Company during the Vesting
Period and prior to the Participant’s termination of Service with the Company or
its Subsidiaries, the Vesting Period imposed on the RSUs shall immediately
lapse, with all such RSUs vesting subject to applicable federal and state
securities laws. Notwithstanding anything to the contrary in this Agreement,
payout of all vested RSUs shall occur on the effective date of the Change in
Control in accordance with Section 13.1 of the Plan.

 

9. Restrictions on Transfer. RSUs granted pursuant to this Agreement may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated (a
“Transfer”), other than by will or by the laws of descent and distribution,
except as provided in the Plan. If any Transfer, whether voluntary or
involuntary, of RSUs is made, or if any attachment, execution, garnishment, or
lien shall be issued against or placed upon the RSUs, the Participant’s right to
such RSUs shall be immediately forfeited by the Participant to the Company, and
this Agreement shall lapse.

 

10. Adjustments. The RSUs granted hereunder shall be subject to the provisions
of Section 4.3 of the Plan relating to adjustments for recapitalizations,
reclassifications and other changes in the Company’s corporate structure.

 

11. Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his death before
he receives any or all of such benefit. Each such designation shall revoke all
prior designations by the Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Director of Human Resources of the Company during the Participant’s
lifetime. In the absence of any such designation, benefits remaining unpaid at
the Participant’s death shall be paid to the Participant’s estate.

 

12. Continuation of Service. This Agreement shall not confer upon the
Participant any right to continue Service with the Company or its Subsidiaries,
nor shall this Agreement interfere in any way with the Company’s or
Subsidiaries’ right to terminate the Participant’s Service. The Participant’s
Service shall continue to be on an “at-will” basis.

 

2

--------------------------------------------------------------------------------


 

13. Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to the shares subject to this Agreement
until such time as the shares have been issued and delivered to him.

 

14. Tax Withholding.  The Company’s obligation to payout RSUs under this
Agreement is subject to withholding of all federal, state and local taxes
(including the Participant’s FICA obligation), domestic or foreign. The Company
shall have the power and the right to deduct or withhold (including, without
limitation, by reduction of the number of shares of Common Stock subject to the
RSUs), or require the Participant to remit to the Company, an amount sufficient
to satisfy such taxes required by law to be withheld with respect to any payout
to the Participant under this Agreement.  The Participant may elect, subject to
any procedural rules adopted by the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold shares of
Common Stock having an aggregate Fair Market Value on the date the tax is to be
determined, equal to the amount required to be withheld.

 

15. Miscellaneous.

 

(a)                                                  This Agreement and the
rights of the Participant hereunder are subject to all the terms and conditions
of the Plan, as the same may be amended from time to time, as well as to such
rules and regulations as the Committee may adopt for administration of the Plan.
The Committee shall have the right to impose such restrictions on any shares
acquired pursuant to this Agreement, as it may deem advisable, including,
without limitation, restrictions under applicable federal securities laws, under
the requirements of any stock exchange or market upon which such shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such shares. It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this Agreement, all of which shall be binding
upon the Participant.

 

(b)                                                  The Participant agrees to
take all steps necessary to comply with all applicable provisions of federal and
state securities laws in exercising his rights under this Agreement.

 

(c)                                                   This Agreement shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.

 

(d)                                                  All obligations of the
Company under the Plan and this Agreement, with respect to the RSUs, shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

 

(e)                                                   To the extent any
provision of this Agreement is held by a court of competent jurisdiction to be
unenforceable or invalid for any reason, the remaining provisions of this
Agreement shall not be affected by such holding and shall continue in full force
in accordance with their terms.

 

(f)                                                    To the extent not
preempted by federal law, this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without giving effect to the
conflicts of laws principles thereof.

 

3

--------------------------------------------------------------------------------


 

(g)                                                   The Award is intended to
satisfy the requirements of Section 409A of the Code with respect to amounts
subject thereto and shall be interpreted and construed in a manner consistent
with that intent. The Award shall be subject to Section 15.7 of the Plan with
regard to compliance with Section 409A of the Code.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the Date of Grant.

 

 

 

 

MTR Gaming Group, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Participant

 

4

--------------------------------------------------------------------------------